IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38931

STATE OF IDAHO,                                  )       2012 Unpublished Opinion No. 745
                                                 )
       Plaintiff-Respondent,                     )       Filed: November 29, 2012
                                                 )
v.                                               )       Stephen W. Kenyon, Clerk
                                                 )
DELBERT DANIEL CROSSLEY,                         )       THIS IS AN UNPUBLISHED
                                                 )       OPINION AND SHALL NOT
       Defendant-Appellant.                      )       BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and unified sentence of eight years, with two years
       determinate, for sexual battery of a minor child sixteen or seventeen years of
       age, affirmed; order denying Idaho Criminal Rule 35 motion for reduction of
       sentence, affirmed.

       Nevin, Benjamin, McKay & Bartlett LLP; Robyn Fyffe, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Delbert Daniel Crossley pled guilty to sexual battery of a minor child sixteen or
seventeen years of age. Idaho Code § 18-1508A. The district court sentenced Crossley to a
unified term of eight years, with two years determinate. Crossley filed an Idaho Criminal Rule
35 motion, which the district court denied.         Crossley appeals, contending his sentence is
excessive and the district court abused its discretion in denying his Rule 35 motion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State



                                                1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Crossley’s Rule 35 motion.
A motion for reduction of sentence under Rule 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.        State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Crossley’s judgment of conviction and sentence, and the district court’s order
denying Crossley’s Rule 35 motion, are affirmed.




                                                     2